Black, C. J.
(dissenting). — The strip of land in suit is three quarters of a mile in length, about four chains wide at the west end, and about one chain wide at the east end. The north line is known in the record as the Krekel line, and was established in 1847 by Surveyor Krekel as the east and west center line of the *305section. The south line is, however, the'true east and west center line. The plaintiff owns land on the north and the defendant on the south. Their respective title papers call for the east and west center line. The plaintiff, therefore, has the title and should recover, unless defeated by the ten year statute of limitations.
This suit was commenced on the tenth of February, 1887. In 1852 the plaintiff’s father, through whom he claims, and Knippenberg, through whom the defendant claims, staked out the line along the Krekel suiwey as the dividing line between their possessions, they then being in possession of their respective farms. Knippenberg and the defendant built a fence on the Krekel line, a half mile in length, beginning at the west end and running east. This part of the land in question has been in the possession of the defendant and his grantor for much more than ten years before the commencement of this- suit, and as to it there can be no doubt but the defendant should prevail. The real dispute is over the east third in length, containing about three acres.
In 1880 or 1881, the defendant extended his fence east so as to include the three acres, and hence had that part in his inclosure for six or seven years before the commencement of this suit. The controversy then comes to this, whether there is any evidence of adverse possession by the defendant for the three or four years prior to the last mentioned date.
Besides the facts before stated, as to which there is no dispute, the evidence shows that plaintiff’s father built a fence along the three acres ten or fifteen feet north of the Krekel line as far back as 1852. This strip of ten or fifteen feet in width was left out for the purpose of a road, and was thereafter so used by the plaintiff and his father.
*306There is evidence that the plaintiff, in 1868, stepped over the Krekel line and cut some trees. When knowledge of this came to his mother, who was in possession of the land now owned by him, she reproved him for cutting trees on other people’s land, and he replied that defendant would not care or cry about it. It appears defendant cut several loads of fire wood from the three acres in 1871 or 1872, and in 1876 he cut and sold axe handle timber therefrom. Defendant used the three acres just as he did his timber land on the south. Indeed, the three acres were always deemed and treated as part of his forty-acre timber tract.
•Now, I readily concede that the acts of cutting wood at one time and axe handle timber at another time, taken by themselves, do not máke out a prima facie case of adverse possession. But, in my opinion, they must be taken in connection with the other circumstances, and when this is done there is an abundance of evidence of adverse possession prior to the building of the fence in 1880 or 1881. In the first place, the evidence is clear to the effect that, plaintiff and his father did not claim south of the Krekel line. Their acts and declarations tend to show a disclaimer of even constructive possession south of that line, and a daily admission of the right of the defendant to the possession of all the land south of it. There was, therefore, no conflicting possession or claim of a conflicting character. Each respected the possession of the other up to that line.
It is, no doubt, true that the possession, to constitute a disseizin, must be actual and adverse, and generally it must be so notorious that it may be presumed to have been known to the rightful owner. The reason for the rule that the possession must be notorious is that the true owner may have notice. Where he has actual knowledge of the adverse claim and possession, *307the acts of notoriety become unimportant, for actual notice is equal to, if not superior to, presumed notice. This principle has been asserted, and applied in several cases in this court. Dausch v. Crane, 109 Mo. 336; Allen v. Mansfield, 108 Mo. 343; Key v. Jennings, 66 Mo. 367. Speaking of this principle, it is said: “If it were proved that the owner of the land had actual notice of the adverse claim, and of some acts of ownership thereunder, it might be sufficient to bar the owner under the statute, though, in the absence of actual notice, such acts of ownership of the adverse claimant would not be held sufficient to constitute an adverse possession.” Sedg. & Wait on Trial of Title to Land [2 Ed.], see. 734.
Now, we have these broad and undisputed facts in this case: The plaintiff and his father never claimed title or possession to any land south of the Krekel line until shortly before the commencement of this suit. The defendant and his grantor always claimed title or possession up to the Krekel line on the south. This claim was known and respected • by plaintiff and his father from 1852 down. More than two thirds of the land in dispute was in the inclosures of the defendant for more than ten years before the commencement of this suit. These three acres were, from 1852 down, claimed and used by the defendant just as he claimed and used his other wood land to the south of the three acres, all of which was known to the plaintiff. The acts of possession as to the three acres were the same as to the other timber land owned by the defendant.
My conclusion is that there was evidence of adverse possession of the three acres for many years prior to 1880 or 1881, and, this being so, the judgment should be affirmed.
Brace, J., concurs.